MICHEL, Circuit Judge,
concurring-in-part and dissenting-in-part.
I believe the correct construction of the antidumping laws, reading as a whole the Uruguay Round Agreements Act (“URAA”) amendments, is one in which duty absorption inquiries performed under § 1675(a)(4) apply to the five-year sunset reviews of transition orders. Because I cannot agree that logic permits an opposite conclusion, I respectfully dissent from that portion of the majority opinion that holds Commerce lacked the power to conduct the duty absorption inquiries as requested in this case.
*820According to § 291 of the URAA, the amendments made to the antidumping law “shall take effect on [January 1, 1995] and apply with respect to — ... (2) reviews initiated under [§ 1675](A) by the administering authority or the Commission on their own initiative after such date, or (B) pursuant to a request, filed after such date.” See 19 U.S.C. § 1671 note (quoting URAÁ § 291 (emphasis added)).19 The five-year sunset review at issue in this case was initiated after January 1, 1995, so the amendments to. the antidumping law apply in this case, even though the order was published pre-URAA. The purpose of five-year sunset reviews is to determine whether revocation of the particular anti-dumping duty order at issue “would be likely to lead to continuation or recurrence” of material injury to domestic firms. 19 U.S.C. § 1675(c). Section 1675a(a), governing the procedure to be followed for making such a determination, states on its face that “[t]he Commission shall take into account ... (D) in an anti-dumping proceeding under section 1675(c) of this title, the findings of the administering authority regarding duty absorption under section 1675(a)(4) of this title.” 19 U.S.C. § 1675a(a)(l) (emphasis added). Indisputably, transition orders are anti-dumping proceedings under § 1675(c). See 19 U.S.C. § 1675(c)(6).
When interpreting statutes, our task is to construe what Congress has enacted beginning with the language of the statute itself, giving effect — if at all possible — to every clause and word of the statute. Duncan v. Walker, 533 U.S. 167, 172, 174, 121 S.Ct. 2120, 150 L.Ed.2d 251 (2001). We read statutes not in isolation but as a whole, United States v. Morton, 467 U.S. 822, 828, 104 S.Ct. 2769, 81 L.Ed.2d 680 (1984), settling on a construction that reduces terms to surplusage only where we can find no other reasonable reading of the statute. See Chickasaw Nation v. United States, 534 U.S. 84, -, 122 S.Ct. 528, 532, 151 L.Ed.2d 474 (2001). Furthermore, where our construction involves multiple statutory sections that were enacted simultaneously as part of the same Act, “the duty to harmonize them is particularly acute.” U.S. West Communications, Inc. v. Hamilton, 224 F.3d 1049, 1053 (9th Cir.2000) (citing Erlenbaugh v. United States, 409 U.S. 239, 244, 93 S.Ct. 477, 34 L.Ed.2d 446 (1972)); accord Ambassador Div. of Florsheim Shoe v. United States, 748 F.2d 1560, 1565 (Fed.Cir.1984) (explaining that when different statutory sections are enacted in pari materia, “a legislative intent to have them work harmoniously together, and for neither to frustrate the other, or partially repeal it, is very much to be inferred”). With fidelity to these maxims, the majority concedes “we would have a very different case” if its interpretation of the statute rendered any relevant provision meaningless. I believe that this is indeed that very different case.
As part of the amendments under the URAA, Congress provided that Commerce “if requested, shall determine” whether duty absorption has occurred. 19 U.S.C. § 1675(a)(4). The purpose of Commerce’s inquiry was manifest: an affirmative finding of duty absorption in years two or four places importers on notice that, should the practice continue, they would face increased difficulty in obtaining a revocation or termination of existing orders at their five-year sunset review. See Uruguay Round Agreements Act Statement of Administrative Action at 885-88, reprinted in *8211994 U.S.C.C.A.N. 4040, 4210-11. To that end, the amendments affirmatively require Commerce to report those findings to the Commission: “The administering authority [Commerce] shall notify the Commission of its findings regarding such duty absorption for the Commission to consider in conducting a review under subsection (c) of this section.” 19 U.S.C. § 1675(a)(4) (emphasis added). Again, that transition orders are subject to five-year sunset reviews under subsection (c) is not disputed, either by the parties or the majority.
Nevertheless, the majority opines that it “cannot speculate” how such reviews “would serve Congress’s purpose where Congress did not authorize such reviews [i.e., duty absorption inquiries] for transition orders.” This begs the question— whether Congress authorized duty absorption inquiries for transition orders — and at the same time pays only lip-service to our maxims of statutory construction. We are duty-bound to construe sections 1675(a)(4), 1675(c), and 1675a(a)(l) harmoniously, if at all possible. These sections are easily reconcilable once one recognizes that each sunset review of a duty order must consider duty absorption inquiries if such inquiries have been performed, that transition orders are subject to sunset reviews, and therefore, sunset reviews of transition orders necessarily must consider duty absorption inquiries provided that such inquiries have been performed. One need not look beyond the face of the statute to reach this conclusion, a necessary consequence of which is that, regardless of whether in a specific case an inquiry was actually performed, the possibility for the Commission to review such an inquiry must always exist. However, no such possibility exists under the court’s reasoning.
The majority, deeming itself duty-bound not to “rewrite” the statute to include language that is already reasonably inferable from reading the statute as a whole, instead opts to read out (or, at a minimum, render meaningless) language expressly contained in the statute: the express, affirmative command to the Commission under § 1675a(a)(l) that it consider, during sunset reviews of transition orders, any findings that have been made under § 1675(a)(4). Recognizing this “minor anomaly,” the majority attempts to justify it by speculating that § 1675a(a)(l) “must refer only to the situation in which duty absorption inquiries in fact exist.” Such conjecture buckles under its own weight, however, as today’s holding precludes the very existence of such a situation.20
Because duty absorption inquiries form a part of the core analysis in determining whether revocation of the antidumping duty order would be likely to lead to continuation or recurrence of material injury to domestics, the antidumping statute provides that they shall be considered by the Commission during sunset reviews of anti-dumping proceedings under § 1675(c). Transition orders are antidumping proceedings under § 1675(c). And because *822reviews at issue in this ease were initiated after January 1, 1995, the URAA amendments to the antidumping statute govern this case. Therefore, in light of the entire statutory scheme, I believe that Congress intended such inquiries to apply to transition orders. To the extent the majority concludes otherwise, I respectfully dissent.

. The majority notes that the SKF USA court found that URAA § 291 "provided an ‘unambiguous directive from Congress' that the section must be applied prospectively.” Ante at 813. That is true — as to reviews. Section 291 plainly states that the effective date covers all reviews under § 1675 after January 1, 1995.


. Duty absorption inquiries did not exist before the URAA amendments, and today's holding (1) rejects Commerce's argument that it has plenary power to conduct the reviews; (2) precludes duty absorption inquiries in years 1996 and 1998; and (3) precludes duty absorption inquiries in the second and fourth years leading up to any subsequent sunset review, see ante at 815 n. 13. Thus, no inquiry for a transition order would ever exist in fact. Although the court leaves open the question whether Commerce might initiate its own inquiry during the sunset review, such a scenario is decidedly at odds with: (1) § 1675(a)(4)’s requirement that Commerce perform an inquiry “if requested”; (2) the requirement that the Commission review "findings ... under § 1675(a)(4)”; and (3) the court's holding that Commerce lacks plenary authority to initiate sua sponte such a request in years two and four.